DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

This application is in condition for allowance except for the presence of claims 18-20 directed to non-elected groups/species without traverse.  Accordingly, claims 18-20 have been cancelled.

Allowable Subject Matter
Claims 1-17, 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
           The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants'  remarks, filed 01/11/2021,with the amended claims, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST (Arizona Time Zone).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                   /K.A.R/Examiner, Art Unit 2813             



/SHAHED AHMED/Primary Examiner, Art Unit 2813